PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/525,710
Filing Date: 10 May 2017
Appellant(s): Roitel et al.



__________________
Kevin Lemack
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10JAN2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30JUL2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5,7,10,13-14,18 are rejected under 35 U.S.C. 103 as being unpatentable over GAIGNET (US 7407585) in view of JANK (WO 2006128730).
Regarding claim 2, GAIGNET teaches a water purification system (title, Figs.) comprising:
a reverse-osmosis device (Fig. 1 #11);
a feed medium flow path (see arrow at Fig. 1 #13,15) including a pump (Fig. 1 #13) capable of elevating a pressure of a feed medium and supplying a feed medium under pressure to a feed inlet of the reverse osmosis device, wherein the reverse-osmosis device is capable of producing a permeate flow (see arrow at Fig. 1 #22) and a concentrate flow (see arrow at Fig. 1 #16) from the feed medium and has a permeate outlet and a retentate outlet;

a first retentate flow path (see arrow at Fig. 1 #20) in fluid communication with the retentate outlet of the reverse-osmosis device (see Fig. 1), for removing retentate from the system, said first retentate flow path including a first flow rate regulator (Fig. 1 #19) adapted to be remote controlled (C2/L53-57);
a second retentate flow path (see arrow at Fig. 1 #17) in fluid communication with the retentate outlet of the reverse osmosis device (see Fig. 1) capable of recirculating retentate to the feed medium flow path at an upstream position of the pump, said second retentate flow path including a second flow rate regulator (Fig. 1 #21; C4/L36-37; C2/L46-50) adapted to be remote controlled;
a first flow meter (valve, Fig. 1 #22 coupled with a turbine flowmeter; C4/L58; C6/L62-67) downstream of the permeate outlet capable of detecting the permeate flow rate produced by the reverse-osmosis device; and,
an automatic controller (C2/L48-50,53-55; C4/L47-53; C6/L62-67) for remote controlling the first and second flow rate regulators such that a predetermined target recovery rate and a predetermined target permeate flow rate are controlled for the reverse-osmosis device (C2/L9-11,41-42).
GAIGNET’s purpose is controlling and optimizing the recovery rate (C2/L32-36). GAIGNET does not teach conductivity cells. However, JANK teaches a reverse osmosis system (title, Figs) comprising:
RO modules (Fig. 1 #7,8),

a first conductivity cell (Fig. 1 #LFk; P20/L2-4) provided in the first retentate flow path for detecting the conductivity or ion concentration of the retentate flow; and,
a second conductivity cell (either implied or made obvious: “the number and size of the particles of scale forming compounds which appear in the retentate […] substantially depends on the composition of the feed water”; P5/L20-23) provided in the feed medium flow path for detecting the conductivity or ion concentration of the feed medium flow; and,
an automatic controller (P15/L15-17; Fig. 1 #13; P20/L5-8).
JANK teaches the purpose of the controller is to control the amount of antiscaling agent to add to the system to control scaling (P3/L21-23; P4/L25-31). However, one having ordinary skill in the art would have found it obvious to control the recovery rate and permeate flow rate in GAIGNET’s system in combination with JANK’s teaching of using conductivity cells for process control. It is a simple matter of mass balance of flow and dissolved species, which is obvious to one having ordinary skill in the art. For example, if the feed composition has a high ion concentration, the amount of concentrate leading to the drain would have to increase in order to maintain an acceptable ion concentration in the RO system. If the amount leading to the drain is unacceptable (i.e. a low recovery rate), then the system would have to increase the flow rate of the permeate to compensate for the higher recycled concentrate.
Regarding claims 3-5,7,18, the combined references teach and/or suggests a controller capable of independently controlling the regulators for the purpose of 
Furthermore, the combined references teach and/or suggests a controller that is capable of determining the current recovery rate (GAIGNET C2/L32-36) based on the detection result of the first flow meter and the first and second conductivity cells (JANK Fig. 1) according the claimed relation, which is just mass balancing or math (see also above).
Regarding claim 10, GAIGNET teaches a predetermined initial recovery rate (C2/L9-11) which is known to vary according to temperature (C2/L20-36). Therefore it is obvious to one having ordinary skill in the art to provide a controller to allow setting of a predetermined initial target recovery rate of the reverse-osmosis device based on a feed medium analysis of temperature.
Regarding claim 13, GAIGNET teaches the controller is adapted to perform the control of e.g. a target recovery rate (C2/L9-11,32-36).
Regarding claim 14, GAIGNET teaches the first flow rate regulator is a remote controllable motorized needle valve (C2/L53-57).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over GAIGNET (US 7407585) in view of JANK (WO 2006128730) in view of RELA (US 6607668).
Regarding claim 8, GAIGNET teaches a pressure sensor (Fig. 1 #21) is provided for detecting the pressure of the retentate flow. GAIGNET does not teach an alarm. However, RELA teaches a water purifier (title, Figs.) including a reverse osmosis module (Figs. 1,3 #46) including flow meters and pressure meters on both the concentrate and permeate lines and a control system that issues alarms when the pressures are abnormal to alert a user via an alarm when periodic maintenance is required (C9/L47-65; C3/L54-61).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the controller of GAIGNET with an alarm of RELA in order to alert a user when periodic maintenance is required and improve operational efficiency. The references are combinable, because they are in the same technological environment of reverse osmosis devices. See MPEP 2141 III (A) and (G).
Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over GAIGNET (EP 1457460) in view of JANK (WO 2006128730) in view of KENLEY (US 20130126430).
Regarding claim 11, GAIGNET’s purpose is controlling and optimizing the recovery rate (C2/L32-36). GAIGNET does not teach conductivity cells. JANK teaches conductivity cells in the permeate (Fig. 1 #LFp) and retentate (Fig. 1 #LFk) streams. KENLEY teaches a water purification system (title, Figs.) including a reverse osmosis device (Fig. 3 #800) that is controlled via conductivity sensors at the permeate (Fig. 3 #822) and at the feed (Fig. 3 #430) and a controller that calculates the rejection (par. [0060]), which is a results effective variable for RO performance and sound any alarms if necessary.
.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over GAIGNET (EP 1457460) in view of JANK (WO 2006128730) in view of KENLEY (US 20130126430) in view of RELA (US 6607668) in view of GALLAGHER (US 5558753).
Regarding claim 12, GAIGNET does not teach a conductivity cell downstream of the purified water outlet of the electro-deionization device (EDI). However, RELA teaches a water purifier (title, Figs.) including a reverse osmosis module (Figs. 1,3 #46) and an EDI (Fig. 3 #54) including a conductivity cell capable of measuring conductivity (ionic concentration monitor, Fig. 3 #66) and a controller that adjusts the deionization current of the electro-deionization device (C10/L21-27).
GALLAGHER teaches a polarity reversal and double reversal electrodeionization apparatus (title, figs.) and that it is known that carbon dioxide (CO2) is generated by the EDI, which increases the electrical resistance that affects the EDI performance (C1/L63-C2/L6). GALLAGHER further teaches an automatic controller reading data from e.g. an ion monitor that determines CO2 (C22/L26-53; C27/L18-21).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the controller of GAIGNET with a conductivity cell after the EDI as taught by RELA in order to determine CO2 as taught by GALLAGHER .
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1,6,9,15-17,19-28 are cancelled and not under appeal.
(2) Response to Argument
Regarding the arguments (Appeal P7-11), claim 2 is rejected as being unpatentable over GAIGNET in view of JANK and as such relies on the teachings of the combination of references as well as the general knowledge to one having ordinary skill in the art.
GAIGNET teaches most of the structure of the claimed water purification system including a reverse osmosis module (RO, Fig. 1 #11), an electrodeionization module (EDI, Fig. 1 #12), and a control system (not shown; par. [0037]). GAIGNET’s purpose is controlling and optimizing the recovery rate (C2/L32-36). As there is no teaching away from conductivity sensors, GAIGNET is open to improvement.
JANK teaches a water purification system including a reverse osmosis module (Fig. 1 #7), a control device (Fig. 1 #13), and at least two conductivity cells, one in the permeate stream (Fig. 1 #LFp). and one in the retentate stream (Fig. 1 #LFk). JANIK further teaches the best result can be achieved by using a predetermined type of feed water, which may be experimentally determined based on the composition of the feed water (P2/L29-P3/L2; P5/L19-30).  JANK either implies or clearly makes obvious to 
One having ordinary skill in the art would have found it obvious to control the recovery rate and permeate flow rate in GAIGNET’s system in combination with JANK’s teaching of using conductivity cells on each stream for process control. Conductivity cells are just a simple tool to measuring the dissolved species in water. It is a simple matter of mass balance of flow and dissolved species to control the water purification system using conductivity cell in all the flow streams (feed, retentate, permeate) as is known in the art and is obvious to one having ordinary skill in the art. Mass balance is a very basic skill considered as common sense readily available to one having ordinary skill in the art.
The teaching, suggestion, or motivation to combine a reference does not preclude examiners from employing common sense. In DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006), the use of common sense does not require a “specific hint or suggestion in a particular reference,” only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
Furthermore, automating a manual activity (mass balancing) which accomplishes the same result of predictable process control is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). MPEP 2144..04.III.
The Appellant suggests a contorted way of putting the references together, which is not the rejection (Appeal P10 last paragraph leading into P11).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Appellant argues the combination of the reverse-osmosis (RO) and the electro-deionization (EDI) module (Appeal P11-13). GAIGNET teaches already the RO module feeding into the EDI module. Furthermore GAIGNET teaches a flowrate regulator (Fig. 1 #22), which regulates the flowrate from the RO to the EDI to be a constant flowrate (par. [0040]) and JANK teaches a conductivity cell on the permeate 
Regarding claim 11 (Appeal P13-14), the claim just claims more conductivity cells, which is further obvious to one having ordinary skill in the art in order to control the RO. Process control of RO using a plurality of conductivity cells as shown by JANK is known in the art (JANIK P21/L18-20).
Regarding the Advisory Action (Appeal P14), the reference was cited in the Advisory action and not relied upon in the Final office action mailed on 30JUL2021. It was cited for discussion of what is generally known in the art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Liam Royce/Examiner, Art Unit 1777   






                                                                                                                                                                                                     

/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777  

                                                                                                                                                                                                      /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771     
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.